 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     Diamond Technology Partners, Inc. (“Diamond Technology”) and Karl Bupp
(“Employee”) enter into this Employment Agreement (“Agreement”) dated April 18,
1994 (the “Effective Date”).
     In consideration of the agreements and covenants contained in the
Agreement, Diamond Technology and Employee agree as follows:
     1. Employment Duties. Diamond Technology shall employ Employee as an
officer of Diamond Technology and be identified within the organization as a
“Partner.” Employee shall have such responsibilities, duties and authority,
consistent with those of an executive employee, as may be assigned to him/her by
Diamond Technology’s management, officers and partners (“Management”) and agrees
to perform such duties as Diamond Technology may from time-to-time request. In
addition, Employee shall, at the direction of Management, participate in the
administration and execution of Diamond Technology’s policies, business affairs,
and operations. Employee shall perform faithfully the duties assigned to him/her
and shall devote his/her full and undivided time and attention and his/her best
efforts to the business of Diamond Technology.
     2. Salary. As compensation for Employee’s services, Diamond Technology
shall initially credit to Employee a level of base compensation at the annual
rate listed in Exhibit A to this Agreement: a portion of the Employee’s base
compensation will be paid to him/her at Diamond Technology’s regular executive
payroll intervals, and the balance will be deferred and the payment thereof will
be subject to various qualifications and conditions as set forth in the Diamond
Technology’s Partners’ Operating Agreement dated March 22, 1994 (“the Partners’
Operating Agreement”). Employee’s base compensation shall be subject to annual
review and may, in accordance with the Partners’ Operating Agreement be adjusted
at the time of such reviews or at any other time or times according to
Employee’s responsibilities, capabilities and performance.
     3. Bonus. Diamond Technology may elect to pay annual bonuses. It is
presently contemplated that Partners subject to a deferral of a portion of
salary will not be eligible to earn bonuses. The decision to pay any bonuses and
the actual payment of such bonuses, if any, shall be at the sole discretion of
Diamond Technology.
     4. Employee Benefits. During the period of his/her employment, Employee
shall be entitled to participate in such employee benefit plans, including group
pension, life and health insurance and other medical benefits, and shall receive
such other fringe benefits, as Diamond Technology may make available generally
to Partners.

 



--------------------------------------------------------------------------------



 



          5. Business Expenses. Diamond Technology shall reimburse Employee for
all reasonable and necessary business expenses incurred by Employee in
performing his/her duties. Employee shall provide Diamond Technology with
supporting documentation sufficient to satisfy reporting requirements of the
Internal Revenue Service and Diamond Technology. Diamond Technology’s
determination as to reasonableness and necessity shall be final.
          6. Non-Disclosure and Non-Competition. Employee acknowledges that the
successful marketing and development of Diamond Technology’s professional
services and products requires substantial time and expense. Such efforts
utilize and generate valuable confidential and proprietary information, of which
Employee will obtain knowledge. As used herein, “Confidential Information” means
any information of Diamond Technology that Diamond Technology considers to be
proprietary and treats as confidential or information of any third party that
Diamond Technology is under an obligation to keep confidential, including, but
not limited to, the following: inventions, products, business strategies, plans,
proposals, deliverables, prospect and customer lists, methodologies, training
materials, computer software, documents, models, source code, designs, know how,
techniques, systems, processes, works of authorship, projects, plans, proposals
and flow charts, and listings of any or all of the foregoing. All Confidential
Information is and shall at all times remain the exclusive property of Diamond
Technology. Confidential Information does not include: (i) information that at
the time of disclosure is in the public domain through no fault of Employee’s;
(ii) information received from a third party outside of Diamond Technology that
was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of Diamond
Technology; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed. Employee agrees to undertake the
following obligations, which he/she acknowledges to be reasonably designed to
protect Diamond Technology’s legitimate business interests without unnecessarily
or unreasonably restricting Employee’s post-employment opportunities:
               (a) Employee agrees that he/she will not at any time, whether
during or after the cessation of his/her employment, reveal to any person or any
entity any of the Confidential Information, except, and only to the extent, as
may be required in the ordinary course of performing Employee’s assigned duties
as an employee of Diamond Technology, and Employee agrees to keep secret, and
take all necessary precautions against disclosure of, all Confidential
Information and all matters entrusted to him/her and not to use or attempt to
use any Confidential Information in any manner that may cause injury or loss, or
may be calculated to cause injury or loss, whether directly or indirectly, to
the Company or its clients;
               (b) Employee agrees that during his/her employment he/she shall
not take, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of Diamond Technology or

-2-



--------------------------------------------------------------------------------



 



concerning any of its dealings or affairs otherwise than for the benefit of
Diamond Technology;
               (c) Upon cessation of his/her employment relationship with
Diamond Technology, Employee shall deliver to Diamond Technology all
Confidential Information and other materials in his/her possession or delivered
to him/her by Diamond Technology, including but not limited to computer
programs, files, notes, records, memoranda, reports, lists, drawings, sketches,
specifications, data, charts, and other documents, materials and things
(“Materials”), whether or not containing Confidential Information, prepared by
Employee in connection with his/her employment by Diamond Technology, it being
agreed that all Materials shall be and remain the sole and exclusive property of
Diamond Technology;
               (d) Without limiting the obligations of paragraph 6(c), Employee
agrees that while Employee is employed by Diamond Technology and for a period of
eighteen months following cessation of his/her employment relationship with
Diamond Technology, he/she will not, whether alone or as owner, partner,
officer, director, consultant, agent, employee independent contractor, or
stockholder of any firm, corporation or other commercial enterprise, directly or
indirectly solicit engagements with: (i) any client of Diamond Technology for
whom Diamond Technology performed services within the one year period preceding
his/her cessation of employment, or (ii) any current client prospect of Diamond
Technology for whom Employee directly or indirectly assisted in the preparation
or submission of a proposal made by Diamond Technology to such client prospect
during the one year period preceding his/her cessation of employment, unless
Diamond Technology acknowledges in writing its intent not to further pursue such
client prospect; Employee shall, however, be permitted to own securities of any
public company not in excess of five percent (5%) of any class of such
securities and to own stock, partnership interests or other securities of any
non-public entity not in excess of five percent (5%) of any class of such
securities, and such ownership shall not be considered to be in competition with
Diamond Technology;
               (e) While employed and during the eighteen month period
immediately following cessation of Employee’s employment relationship with
Diamond Technology for any reason, Employee shall not, directly or indirectly,
solicit any employee of Diamond Technology to work for any person, partnership
or entity other than Diamond Technology, or engage in any activity that would
cause any employee to violate any agreement with Diamond Technology, or
dissuade, or attempt to dissuade, any such employee from faithfully discharging
such employee’s contractual and fiduciary obligations to serve Diamond
Technology’s interests with undivided loyalty.
          7. Remedies. Employee recognizes and agrees that a breach of any or
all of the provisions of paragraph 6 will constitute immediate and irreparable
harm to Diamond Technology for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that in addition to any and all

-3-



--------------------------------------------------------------------------------



 



remedies at law, Diamond Technology shall be entitled to specific performance or
injunctive or other equitable relief to prevent the violation of Employee’s
obligations under this Agreement.
          8. Intellectual Property. During the employment period, Employee shall
disclose immediately to Diamond Technology all ideas, inventions and business
plans that he/she makes, conceives, discovers or develops during the course of
his/her employment with Diamond Technology, including but not limited to any
inventions, modifications, discoveries, developments, improvements, computer
programs, processes, products or procedures (whether or not protectable upon
application by copyright, patent trademark, trade secret or other proprietary
rights) (“Work Product”) that: (i) relate to the business of Diamond Technology
or any customer or supplier to Diamond Technology or any of the products or
services being developed, manufactured, sold or otherwise provided by Diamond
Technology or that may be used in relation therewith; or (ii) result from tasks
assigned to Employee by Diamond Technology; or (iii) result from the use of the
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by Diamond Technology. Employee agrees that any Work Product
shall be the property of Diamond Technology and, if subject to copyright, shall
be considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended (the “Act”). If and to the extent that any such Work Product is
found as a matter of law not to be a “work made for hire” within the meaning of
the Act, Employee expressly assigns to Diamond Technology all right, title and
interest in and to the Work Product, and all copies thereof, and the copyright,
patent, trademark, trade secret and all their proprietary rights in the Work
Product, without further consideration, free from any claim, lien for balance
due or rights of retention thereto on the part of Employee.
          Employee agrees that upon disclosure of Work Product to Diamond
Technology, Employee will, during his/her employment and at any time thereafter,
at the request and cost of Diamond Technology, execute all such documents and
perform all such acts as Diamond Technology or its duly authorized agents may
reasonably require: (i) to apply for, obtain and vest in the name of Diamond
Technology alone (unless Diamond Technology otherwise directs) letters patent,
copyrights or other analogous protection in any country throughout the world,
and when so obtained or vested to renew and restore the same; and (ii) to defend
any opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other analogous protection.
          In the event that Diamond Technology is unable, after reasonable
effort, to secure Employee’s signature on any letters patent, copyright or other
analogous protection relating to Work Product, whether because of Employee’s
physical or mental incapacity or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints Diamond Technology and its duly
authorized officers and agents as his/her agent and attorney-in-fact, to act for
and on his/her behalf to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution and

-4-



--------------------------------------------------------------------------------



 



issuance of letters patent, copyright and other analogous protection with the
same legal force and effect as if personally executed by Employee.
          9. Costs and Expenses of Enforcement. Employee agrees to reimburse
Diamond Technology for all costs and expenses, including reasonable attorneys’
fees, incurred by Diamond Technology in connection with the enforcement of its
rights under any provision of this Agreement; provided, however, that Diamond
Technology agrees to seek reimbursement only for matters, including acts or
omissions (whether direct or indirect), done knowingly, willfully or
intentionally in disregard of Employee’s obligations under this Agreement.
          10. Indemnity. Provided that Employee performs all of his duties and
obligations under this Agreement, Diamond Technology agrees to defend, indemnify
and hold Employee harmless from and against all damages, liability and expenses,
including reasonable attorney’s fees, arising as a result of claims brought
against Employee by his/her latest employer preceding his/her employment with
Diamond Technology (“Previous Employer”): (i) alleging any breach, for the
benefit of Diamond Technology, of Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer;
(ii) based upon Diamond Technology’s hiring of Employee; or (iii) that are
deemed by Diamond Technology, in its sole discretion, to be frivolous or
harassing. Notwithstanding the foregoing, Diamond Technology shall have no
indemnification obligations under this Agreement or otherwise in respect of any
willful or intentional breach of the Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer.
          11. Assignment. Employee acknowledges that the services to be rendered
pursuant to this Agreement are unique and personal. Accordingly, Employee may
not assign any of his/her rights or delegate any of his/her duties or
obligations under this Agreement. Diamond Technology may assign its this
Agreement to its successors or assigns, or to a subsidiary or to a purchaser or
transferee of all, or substantially all, of the assets of Diamond Technology,
and all covenants and agreements of Employee under this Agreement shall inure to
the benefit of and be enforceable by such successors, assigns, subsidiaries,
purchasers or transferees.
          12. Notices. All notices hereunder shall be in writing. Notices
intended for Diamond Technology shall be sent by registered or certified mail
addressed to Diamond Technology at 444 North Michigan Avenue, Suite 3600,
Chicago, Illinois 60611, or its current principal office, and notices intended
for Employee shall be either delivered personally to him/her or sent by
registered or certified mail addressed to his/her last known address.
          13. Entire Agreement. This Agreement constitutes the entire agreement
between Diamond Technology and Employee with respect to the subject matter
hereof and supersedes any and all other prior or contemporary oral or written
representations or

-5-



--------------------------------------------------------------------------------



 



agreements between the parties regarding such subject matter; however, it is
mutually acknowledged that the parties may enter into a Partners’ Operating
Agreement governing the relationships among the Partners, including certain
matters relating to compensation and to the payment of the deferred portion of
base compensation. Subsequent to the Effective Date, this Agreement specifically
supersedes any prior non-disclosure agreement executed by Employee; provided,
however, that the terms and conditions of any such prior agreement remain in
full force and effect for the period between execution of such agreement and the
Effective Date of this Agreement. Neither Employee nor Diamond Technology may
modify this Agreement by oral agreements, promises or representations. The
parties may modify this Agreement only by a written instrument executed by both
parties.
          14. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Illinois. Diamond Technology and
Employee consent to jurisdiction and venue only in the Circuit Court of Cook
County, Illinois, or the Federal District Court for the Northern District of
Illinois.
          15. Severability. Employee acknowledges that the type and periods of
restriction imposed in the provisions of this Agreement are fair and reasonable
and are reasonably required for the protection of Diamond Technology and the
goodwill associated with the business of Diamond Technology. Each provision
herein shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. If any provision contained in this Agreement
shall for any reason be held to be prohibited by, or invalid under, applicable
law, or to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision shall be construed to be ineffective only
to the extent of such prohibition without invalidating the remainder of such
provision or the remaining provisions of this Agreement or, in the case of a
provision found to be excessively broad, by limiting and reducing such provision
so as to permit such provision to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear.
          16. Waiver. The failure of Diamond Technology to exercise any right
hereunder shall not operate or be construed as a waiver of any right hereunder.
Employee’s obligations under this Agreement shall survive the cessation of
employment regardless of the manner of such termination and shall be binding on
Employee’s heirs, executors, administrators and legal representatives.
          17. No Term of Employment. As revised, nothing in this Agreement shall
be deemed to create any term of employment, it being expressly understood and
agreed that Employee’s employment is at will and that either party may terminate
such employment at any time.

-6-



--------------------------------------------------------------------------------



 



          18. Acknowledgment. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Agreement.

              EMPLOYEE
 
            /s/ Karl E. Bupp           Karl Bupp
 
            DIAMOND TECHNOLOGY PARTNERS, INC.
 
       
 
  By:   /s/ Melvyn E. Bergstein
 
      Melvyn E. Bergstein 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
EMPLOYMENT AGREEMENT
     BASE SALARY: $200,000; subject to paragraph D of the Partners’ Operating
Agreement incorporated herein by this reference.

-8-



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
DIAMOND TECHNOLOGY PARTNERS, INC.
AND EMPLOYEE
     Diamond Technology Partners, Inc. (“Diamond Technology”) and Karl E. Bupp
(“Employee”) enter into this Amendment to Employment Agreement (“Amendment”).
     In consideration of the agreements and covenants contained in the
Employment Agreement and this Amendment, and to effect Diamond Technology’s
indemnification of Employee as herein set forth, Diamond Technology and Employee
agree as follows:

  1.   Paragraph 10 of the Agreement, entitled “Indemnity” is hereby stricken
and the following language is hereby substituted in its stead:        
Indemnity. Provided that Employee performs all of his duties and obligations
under this Agreement, Diamond Technology agrees to defend, indemnify and hold
Employee harmless from and against all damages, liability and expenses,
including reasonable attorney’s fees, arising as a result of: (a) claims brought
against Employee by his/her latest Employer preceding his/her employment with
Diamond Technology (“Previous Employer”) (i) alleging any breach, for the
benefit of Diamond Technology, of Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer;
(ii) based upon Diamond Technology’s hiring of Employee; or (iii) that are
deemed by Diamond Technology, in its sole discretion, to be frivolous or
harassing; or (b) claims brought by any client of Diamond Technology alleging
the breach of any duty owed by Diamond Technology or Employee to such client.
Notwithstanding the foregoing, Diamond Technology shall have no indemnification
obligations: (x) under clause (a) of the preceding sentence of this
Paragraph 10, or otherwise, in respect of any willful or intentional misconduct
or breach of the Employee’s obligations to the Previous Employer with respect to
Confidential Information of the Previous Employer; or (y) under clause (b) of
the preceding sentence of this Paragraph 10, or otherwise, in respect of any
willful or intentional misconduct or breach by the Employee of the Employee’s
obligations to Diamond Technology; or (z) arising from or relating to any
Employee action that is outside the scope of his/her employment.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgement. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Amendment.
Dated:

              EMPLOYEE
 
                           /s/ Karl E. Bupp                               Karl
E. Bupp
 
            DIAMOND TECHNOLOGY PARTNERS, INC.
 
       
 
  By:   /s/ Melvyn E. Bergstein
 
       
 
      Melvyn E. Bergstein

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER TWO TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
DIAMOND TECHNOLOGY PARTNERS, INC.
AND EMPLOYEE
     This is an amendment (“Amendment”), dated as of November 30, 1994, to a
certain Employment Agreement dated April 18, 1994, between Diamond Technology
Partners, Inc. (“Diamond Technology”) and Karl E. Bupp (“Employee”), as
previously amended (the “Employment Agreement”).
     In consideration of the agreements and covenants contained in the
Employment Agreement and this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Diamond Technology and Employee agree as follows:
     1. The Employment Agreement is hereby amended by adding thereto a new
paragraph 18, which shall read as follows:
     “18. Charitable Contributions.
          (a) Effective April 1, 1995, Employee will contribute in each calendar
year during his/her employment with Diamond Technology, at least two percent
(2%) of Employee’s gross base compensation in effect for the then current
calendar year, to charities approved by the Operations Committee (as defined in
the Partners’ Operating Agreement). All such contributions will be made pursuant
to policies established from time to time by the Operations Committee. Employee
authorizes Diamond Technology to make any deductions, including, without
limitation, periodic deductions, from base compensation payable to Employee, in
accordance with such policies.
          (b) The Operations Committee will approve charities on an ongoing
basis from time to time and will publish the list of approved charities.
Employee may request approval for charities not already on the list of approved
charities from the Operations Committee no later than thirty (30) days prior to
the end of any calendar year for contributions made during that year.
          (c) Diamond Technology will match, up to two percent (2%) of
Employee’s gross base compensation, the amount of any contributions made by, or
directed to be made on behalf of, the Employee to any colleges or universities
where Diamond Technology recruits or intends to recruit for new employees. The
Operations Committee will maintain and publish a list of such colleges and
universities. The Operations Committee may from time to time limit or eliminate
Diamond Technology’s matching contribution obligation if it determines that to
do so would be in the best business interests of Diamond Technology.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgement. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Amendment.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment Number Two
to Employment Agreement by and between Diamond Technology Partners, Inc. and
Employee as of the date first written above.

              EMPLOYEE
 
            /s/ Karl E. Bupp      
 
            DIAMOND TECHNOLOGY PARTNERS, INC.
 
       
 
  By:  /s/ Melvyn E. Bergstein
 
    Melvyn E. Bergstein 

-2-



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO
DIAMOND TECHNOLOGY PARTNERS, INC.
PARTNERS’ OPERATING AGREEMENT
     This is an amendment (“Amendment”), dated as of April 27, 1995, to a
certain Diamond Technology Partners, Inc. Partners’ Operating Agreement dated
March 22, 1994, as amended by a certain First Amendment to Diamond Technology
Partners, Inc. Partners’ Operating Agreement dated June 24, 1994 and a certain
Second Amendment to Diamond Technology Partners, Inc. Partners’ Operating
Agreement dated as of November 30, 1994 (as thus amended, the “Operating
Agreement”), each between Diamond Technology Partners, Inc. (“DTP”) and certain
shareholders of DTP; this Amendment is made between DTP, Melvyn E. Bergstein
(“Bergstein”) as holder of the Proxy granted under the Operating Agreement, and
all of the persons who are now “Partners” (as defined in the Operating
Agreement).
     In consideration of the mutual promises set forth in the Operating
Agreement and of the continuing mutual interests of the Partners in the success
of DTP and for other good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, the parties, in accordance with
paragraph 6.3 of the Operating Agreement, hereby agree as follows:
1. The first paragraph of Article D of the Operating Agreement is hereby amended
so as to read, in its entirety, as follows:
“A Deferred Compensation Plan is hereby instituted for all Partners of DTP,
provided, however, that with respect to each Partner who joins DTP after
February 28, 1995, such Partner shall not participate in the Deferred
Compensation Plan unless such Partner elects to do so by notice in writing to
DTP and DTP approves in its sole discretion such election. For purposes hereof,
“Base Compensation” shall mean the base compensation established for a Partner
for a particular year pursuant to the procedures set forth in Article C hereof.
The amount payable to a Partner during the fiscal year shall be the equivalent,
at normal payroll intervals, of his Base Compensation less the percentage
thereof constituting the “Deferred Credit,” as set forth below; the balance of
Base Compensation shall be accrued as a liability by DTP and charged against its
earnings but shall not be paid to the Partner, nor funded in any way, except as
provided in this Article D.”
2. Section E. 1.(a) of the Operating Agreement is hereby amended, so as to read,
in its entirety, as follows:

  “(a)   The Partners other than the departing Partner (the “Remaining
Partners”) shall have the exclusive right to accept the offer and to purchase
all (but not less than all) of the offered Stock. The offer may be accepted by
all or by fewer than all of the Remaining Partners, pro rata (based on their
respective holdings of Stock) or non-pro rata, but it may not be accepted unless
at least a majority of Remaining Partners have agreed that all or any of the
Remaining Partners shall be permitted to purchase the offered Stock; the
Remaining Partners shall vote on the matter within

-1-



--------------------------------------------------------------------------------



 



      five (5) days of the date of the notice from the CEO informing them of
their right to purchase the offered Stock. If the Remaining Partners so
determine that all or any of the Remaining Partners shall be permitted to
purchase the offered Stock, then such Stock shall be offered to the Remaining
Partners in the following manner:

  (i)   Within five (5) days of the vote of the Remaining Partners, any
Remaining Partners desiring to purchase any of the offered Stock shall notify
the CEO of the number of shares he or she has elected to purchase and the CEO
shall promptly notify all of the Partners of such elections.     (ii)   If
greater than all of the offered Stock is subscribed for, then each
Remaining Partner who subscribed for shares may only purchase his or her pro
rata share of the offered Stock based on the then current holdings of each such
Remaining Partner, or as otherwise agreed upon by such Partners.     (iii)   If
less than all of the offered Stock is subscribed for, then each Remaining
Partner who subscribed for shares, may purchase his or her pro rata share of the
unsubscribed shares based on the then current holdings of each such Remaining
Partner, or as otherwise agreed upon by such Partners.     (iv)   If all of the
offered Stock is not subscribed for, then the Remaining Partners shall be deemed
to have declined to purchase the offered Stock. If all of the offered Stock is
subscribed for, then at least a majority of the Remaining Partners must approve
who the purchasers shall be and the allocation of the offered Stock among them
and notify the CEO of the same within the appropriate time period for the CEO to
respond to the offering Partner. In the event the approval required by the
preceding sentence is not obtained, then the Remaining Partners shall be deemed
to have declined to purchase the offered Stock.

For purposes of this Section, each Partner who owns any options to purchase
Stock shall be deemed to own that number of shares that would be issuable upon
the exercise of the options, without consideration to vesting. To accept, the
CEO must deliver to the offering Partner, the Company and the Investors, on
behalf of the purchasing Partners, within twenty (20) days after the delivery of
the notice to the Remaining Partners required under Section E. 1 above, a
written notice of acceptance indicating that the purchase has been approved by
at least a majority of the Remaining Partners, who the purchasers shall be and
the allocation of the offered Stock among the purchasers.”
3. Section F.3.(c) of the Operating Agreement is hereby amended, so as to read,
in its entirety, as follows:

-2-



--------------------------------------------------------------------------------



 



  “(c)   The Other Partners shall have the exclusive first right to accept the
offer and to purchase all (but not less than all) of the Offered Securities. The
offer may be accepted by all or fewer than all of the Other Partners, pro rata
(based on their respective holdings of Stock) or non-pro rata, but it may not be
accepted unless at least a majority of the Other Partners have agreed that all
or any of the Other Partners shall be permitted to purchase the Offered
Securities; the Other Partners shall vote on the matter within five (5) days of
the date of the notice from the CEO informing them of their right to purchase
the Offered Securities. If the Other Partners so determine that all or any of
the Other Partners shall be permitted to purchase the Offered Securities, then
such shares shall be offered to such Partners in the following manner:

  (i)   Within five (5) days of the vote of the Other Partners, any of the Other
Partners desiring to purchase any of the Offered Securities shall notify the CEO
of the number of shares he or she has elected to purchase and the CEO shall
promptly notify all of the Other Partners of such elections.     (ii)   If
greater than all of the Offered Securities is subscribed for, then each Other
Partner who subscribed for shares may only purchase his or her pro rata share of
the Offered Securities based on the then current holdings of each such Other
Partners, or as otherwise agreed upon by such Partners.     (iii)   If less than
all of the Offered Securities is subscribed for, then each Other Partner who
subscribed for shares, may purchase his or her pro rata share of the
unsubscribed shares based on the then current holdings of each such Other
Partner, or as otherwise agreed upon by such Partners     (iv)   If all of the
Offered Securities are not subscribed for, then the Other Partners shall be
deemed to have declined to purchase the Offered Securities. In the event that
all of the Offered Securities are subscribed for, then at least a majority of
the Other Partners must approve who the purchasers shall be and the allocation
of the Offered Securities among them and notify the CEO of the same within the
appropriate time period for the CEO to respond to the Prospective Transferor. In
the event the approval required by the preceding sentence is not obtained, then
the other Partners shall be deemed to have declined to purchase the Offered
Securities.

In the case of Partners who own options to purchase Stock, for purpose of
determining such Partners’ rights to participate pro rata with the Other
Partners, each such Partner shall be deemed to own that number of shares that
would be issuable upon the exercise of the options without consideration to
vesting. To accept, the CEO must deliver to the Prospective Transferor, the
Company and the Investors, on behalf of the purchasing Partners, within twenty
(20) days after the delivery of the notice to the Other Partners

-3-



--------------------------------------------------------------------------------



 



required under Section F.3(a) hereof, a written notice of acceptance indicating
that the purchase has been approved by at least a majority of the Other
Partners, who the purchasers shall be and the allocation of the Offered
Securities among them.”
     This Amendment may be signed in any number of counterparts, each of which
shall be deemed an original and all of which together shall be deemed one and
the same agreement.
     IN WITNESS WHEREOF, the parties have executed this Third Amendment to
Diamond Technology Partners, Inc. Partners’ Operating Agreement on the date
first written above.

              DIAMOND TECHNOLOGY PARTNERS, INC
PROXY HOLDER:
       
 
       
/s/ Melvyn E. Bergstein
  By:     
 
     
Melvyn E. Bergstein
       
 
       
PARTNERS:
       
 
        /s/ Karl E. Bupp           Karl E. Bupp    
 
       

-4-



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     Diamond Technology Partners, Inc. (“Diamond Technology”) and Adam J.
Gutstein (“Employee”) enter into this Employment Agreement (“Agreement”) dated
March 16, 1994 (the “Effective Date”).
     In consideration of the agreements and covenants contained in the
Agreement, Diamond Technology and Employee agree as follows:
     1. Employment Duties. Diamond Technology shall employ Employee as an
officer of Diamond Technology and be identified within the organization as a
“Partner.” Employee shall have such responsibilities, duties and authority,
consistent with those of an executive employee, as may be assigned to him/her by
Diamond Technology’s management, officers and partners (“Management”) and agrees
to perform such duties as Diamond Technology may from time-to-time request. In
addition, Employee shall, at the direction of Management, participate in the
administration and execution of Diamond Technology’s policies, business affairs,
and operations. Employee shall perform faithfully the duties assigned to him/her
and shall devote his/her full and undivided time and attention and his/her best
efforts to the business of Diamond Technology.
     2. Salary. As compensation for Employee’s services, Diamond Technology
shall initially credit to Employee a level of base compensation at the annual
rate listed in Exhibit A to this Agreement: a portion of the Employee’s base
compensation will be paid to him/her at Diamond Technology’s regular executive
payroll intervals, and the balance will be deferred and the payment thereof will
be subject to various qualifications and conditions as set forth in the Diamond
Technology’s Partners’ Operating Agreement dated March 22, 1994 (“the Partners’
Operating Agreement”). Employee’s base compensation shall be subject to annual
review and may, in accordance with the Partners’ Operating Agreement be adjusted
at the time of such reviews or at any other time or times according to
Employee’s responsibilities, capabilities and performance.
     3. Bonus. Diamond Technology may elect to pay annual bonuses. It is
presently contemplated that Partners subject to a deferral of a portion of
salary will not be eligible to earn bonuses. The decision to pay any bonuses and
the actual payment of such bonuses, if any, shall be at the sole discretion of
Diamond Technology.
     4. Employee Benefits. During the period of his/her employment, Employee
shall be entitled to participate in such employee benefit plans, including group
pension, life and health insurance and other medical benefits, and shall receive
such other fringe benefits, as Diamond Technology may make available generally
to Partners.

 



--------------------------------------------------------------------------------



 



     5. Business Expenses. Diamond Technology shall reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in performing
his/her duties. Employee shall provide Diamond Technology with supporting
documentation sufficient to satisfy reporting requirements of the Internal
Revenue Service and Diamond Technology. Diamond Technology’s determination as to
reasonableness and necessity shall be final.
     6. Non-Disclosure and Non-Competition. Employee acknowledges that the
successful marketing and development of Diamond Technology’s professional
services and products requires substantial time and expense. Such efforts
utilize and generate valuable confidential and proprietary information, of which
Employee will obtain knowledge. As used herein, “Confidential Information” means
any information of Diamond Technology that Diamond Technology considers to be
proprietary and treats as confidential or information of any third party that
Diamond Technology is under an obligation to keep confidential, including, but
not limited to, the following: inventions, products, business strategies, plans,
proposals, deliverables, prospect and customer lists, methodologies, training
materials, computer software, documents, models, source code, designs, know how,
techniques, systems, processes, works of authorship, projects, plans, proposals
and flow charts, and listings of any or all of the foregoing. All Confidential
Information is and shall at all times remain the exclusive property of Diamond
Technology. Confidential Information does not include: (i) information that at
the time of disclosure is in the public domain through no fault of Employee’s;
(ii) information received from a third party outside of Diamond Technology that
was disclosed without a breach of any confidentiality obligation;
(iii) information approved for release by written authorization of Diamond
Technology; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed. Employee agrees to undertake the
following obligations, which he/she acknowledges to be reasonably designed to
protect Diamond Technology’s legitimate business interests without unnecessarily
or unreasonably restricting Employee’s post-employment opportunities:
          (a) Employee agrees that he/she will not at any time, whether during
or after the cessation of his/her employment, reveal to any person or any entity
any of the Confidential Information, except, and only to the extent, as may be
required in the ordinary course of performing Employee’s assigned duties as an
employee of Diamond Technology, and Employee agrees to keep secret, and take all
necessary precautions against disclosure of, all Confidential Information and
all matters entrusted to him/her and not to use or attempt to use any
Confidential Information in any manner that may cause injury or loss, or may be
calculated to cause injury or loss, whether directly or indirectly, to the
Company or its clients;
          (b) Employee agrees that during his/her employment he/she shall not
take, use or permit to be used any notes, memoranda, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation or
other materials of any nature relating to any matter within the scope of the
business of Diamond Technology or

-2-



--------------------------------------------------------------------------------



 



concerning any of its dealings or affairs otherwise than for the benefit of
Diamond Technology;
          (c) Upon cessation of his/her employment relationship with Diamond
Technology, Employee shall deliver to Diamond Technology all Confidential
Information and other materials in his/her possession or delivered to him/her by
Diamond Technology, including but not limited to computer programs, files,
notes, records, memoranda, reports, lists, drawings, sketches, specifications,
data, charts, and other documents, materials and things (“Materials”), whether
or not containing Confidential Information, prepared by Employee in connection
with his/her employment by Diamond Technology, it being agreed that all
Materials shall be and remain the sole and exclusive property of Diamond
Technology;
          (d) Without limiting the obligations of paragraph 6(c), Employee
agrees that while Employee is employed by Diamond Technology and for a period of
eighteen months following cessation of his/her employment relationship with
Diamond Technology, he/she will not, whether alone or as owner, partner,
officer, director, consultant, agent, employee independent contractor, or
stockholder of any firm, corporation or other commercial enterprise, directly or
indirectly solicit engagements with: (i) any client of Diamond Technology for
whom Diamond Technology performed services within the one year period preceding
his/her cessation of employment, or (ii) any current client prospect of Diamond
Technology for whom Employee directly or indirectly assisted in the preparation
or submission of a proposal made by Diamond Technology to such client prospect
during the one year period preceding his/her cessation of employment, unless
Diamond Technology acknowledges in writing its intent not to further pursue such
client prospect; Employee shall, however, be permitted to own securities of any
public company not in excess of five percent (5%) of any class of such
securities and to own stock, partnership interests or other securities of any
non-public entity not in excess of five percent (5%) of any class of such
securities, and such ownership shall not be considered to be in competition with
Diamond Technology;
          (e) While employed and during the eighteen month period immediately
following cessation of Employee’s employment relationship with Diamond
Technology for any reason, Employee shall not, directly or indirectly, solicit
any employee of Diamond Technology to work for any person, partnership or entity
other than Diamond Technology, or engage in any activity that would cause any
employee to violate any agreement with Diamond Technology, or dissuade, or
attempt to dissuade, any such employee from faithfully discharging such
employee’s contractual and fiduciary obligations to serve Diamond Technology’s
interests with undivided loyalty.
     7. Remedies. Employee recognizes and agrees that a breach of any or all of
the provisions of paragraph 6 will constitute immediate and irreparable harm to
Diamond Technology for which damages cannot be readily calculated and for which
damages are an inadequate remedy. Accordingly, Employee acknowledges that in
addition to any and all

-3-



--------------------------------------------------------------------------------



 



remedies at law, Diamond Technology shall be entitled to specific performance or
injunctive or other equitable relief to prevent the violation of Employee’s
obligations under this Agreement.
     8. Intellectual Property. During the employment period, Employee shall
disclose immediately to Diamond Technology all ideas, inventions and business
plans that he/she makes, conceives, discovers or develops during the course of
his/her employment with Diamond Technology, including but not limited to any
inventions, modifications, discoveries, developments, improvements, computer
programs, processes, products or procedures (whether or not protectable upon
application by copyright, patent trademark, trade secret or other proprietary
rights) (“Work Product”) that: (i) relate to the business of Diamond Technology
or any customer or supplier to Diamond Technology or any of the products or
services being developed, manufactured, sold or otherwise provided by Diamond
Technology or that may be used in relation therewith; or (ii) result from tasks
assigned to Employee by Diamond Technology; or (iii) result from the use of the
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by Diamond Technology. Employee agrees that any Work Product
shall be the property of Diamond Technology and, if subject to copyright, shall
be considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended (the “Act”). If and to the extent that any such Work Product is
found as a matter of law not to be a “work made for hire” within the meaning of
the Act, Employee expressly assigns to Diamond Technology all right, title and
interest in and to the Work Product, and all copies thereof, and the copyright,
patent, trademark, trade secret and all their proprietary rights in the Work
Product, without further consideration, free from any claim, lien for balance
due or rights of retention thereto on the part of Employee.
     Employee agrees that upon disclosure of Work Product to Diamond Technology,
Employee will, during his/her employment and at any time thereafter, at the
request and cost of Diamond Technology, execute all such documents and perform
all such acts as Diamond Technology or its duly authorized agents may reasonably
require: (i) to apply for, obtain and vest in the name of Diamond Technology
alone (unless Diamond Technology otherwise directs) letters patent, copyrights
or other analogous protection in any country throughout the world, and when so
obtained or vested to renew and restore the same; and (ii) to defend any
opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other analogous protection.
     In the event that Diamond Technology is unable, after reasonable effort, to
secure Employee’s signature on any letters patent, copyright or other analogous
protection relating to Work Product, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints Diamond Technology and its duly authorized
officers and agents as his/her agent and attorney-in-fact, to act for and on
his/her behalf to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and

-4-



--------------------------------------------------------------------------------



 



issuance of letters patent, copyright and other analogous protection with the
same legal force and effect as if personally executed by Employee.
     9. Costs and Expenses of Enforcement. Employee agrees to reimburse Diamond
Technology for all costs and expenses, including reasonable attorneys’ fees,
incurred by Diamond Technology in connection with the enforcement of its rights
under any provision of this Agreement; provided, however, that Diamond
Technology agrees to seek reimbursement only for matters, including acts or
omissions (whether direct or indirect), done knowingly, willfully or
intentionally in disregard of Employee’s obligations under this Agreement.
     10. Indemnity. Provided that Employee performs all of his duties and
obligations under this Agreement, Diamond Technology agrees to defend, indemnify
and hold Employee harmless from and against all damages, liability and expenses,
including reasonable attorney’s fees, arising as a result of claims brought
against Employee by his/her latest employer preceding his/her employment with
Diamond Technology (“Previous Employer”): (i) alleging any breach, for the
benefit of Diamond Technology, of Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer;
(ii) based upon Diamond Technology’s hiring of Employee; or (iii) that are
deemed by Diamond Technology, in its sole discretion, to be frivolous or
harassing. Notwithstanding the foregoing, Diamond Technology shall have no
indemnification obligations under this Agreement or otherwise in respect of any
willful or intentional breach of the Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer.
     11. Assignment. Employee acknowledges that the services to be rendered
pursuant to this Agreement are unique and personal. Accordingly, Employee may
not assign any of his/her rights or delegate any of his/her duties or
obligations under this Agreement. Diamond Technology may assign its this
Agreement to its successors or assigns, or to a subsidiary or to a purchaser or
transferee of all, or substantially all, of the assets of Diamond Technology,
and all covenants and agreements of Employee under this Agreement shall inure to
the benefit of and be enforceable by such successors, assigns, subsidiaries,
purchasers or transferees.
     12. Notices. All notices hereunder shall be in writing. Notices intended
for Diamond Technology shall be sent by registered or certified mail addressed
to Diamond Technology at 444 North Michigan Avenue, Suite 3600, Chicago,
Illinois 60611, or its current principal office, and notices intended for
Employee shall be either delivered personally to him/her or sent by registered
or certified mail addressed to his/her last known address.
     13. Entire Agreement. This Agreement constitutes the entire agreement
between Diamond Technology and Employee with respect to the subject matter
hereof and supersedes any and all other prior or contemporary oral or written
representations or

-5-



--------------------------------------------------------------------------------



 



agreements between the parties regarding such subject matter, however, it is
mutually acknowledged that the parties may enter into a Partners’ Operating
Agreement governing the relationships among the Partners, including certain
matters relating to compensation and to the payment of the deferred portion of
base compensation. Subsequent to the Effective Date, this Agreement specifically
supersedes any prior non-disclosure agreement executed by Employee; provided,
however, that the terms and conditions of any such prior agreement remain in
full force and effect for the period between execution of such agreement and the
Effective Date of this Agreement. Neither Employee nor Diamond Technology may
modify this Agreement by oral agreements, promises or representations. The
parties may modify this Agreement only by a written instrument executed by both
parties.
     14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois. Diamond Technology and
Employee consent to jurisdiction and venue only in the Circuit Court of Cook
County, Illinois, or the Federal District Court for the Northern District of
Illinois.
     15. Severability. Employee acknowledges that the type and periods of
restriction imposed in the provisions of this Agreement are fair and reasonable
and are reasonably required for the protection of Diamond Technology and the
goodwill associated with the business of Diamond Technology. Each provision
herein shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. If any provision contained in this Agreement
shall for any reason be held to be prohibited by, or invalid under, applicable
law, or to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision shall be construed to be ineffective only
to the extent of such prohibition without invalidating the remainder of such
provision or the remaining provisions of this Agreement or, in the case of a
provision found to be excessively broad, by limiting and reducing such provision
so as to permit such provision to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear.
     16. Waiver. The failure of Diamond Technology to exercise any right
hereunder shall not operate or be construed as a waiver of any right hereunder.
Employee’s obligations under this Agreement shall survive the cessation of
employment regardless of the manner of such termination and shall be binding on
Employee’s heirs, executors, administrators and legal representatives.
     17. No Term of Employment. As revised, nothing in this Agreement shall be
deemed to create any term of employment, it being expressly understood and
agreed that Employee’s employment is at will and that either party may terminate
such employment at any time.

-6-



--------------------------------------------------------------------------------



 



     18. Acknowledgment. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Agreement.

                  EMPLOYEE    
 
                /s/ Adam J. Gutstein                   Adam J. Gutstein    
 
                DIAMOND TECHNOLOGY PARTNERS, INC.    
 
           
 
  By:   /s/ Melvyn E. Bergstein    
 
      Melvyn E. Bergstein     

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
EMPLOYMENT AGREEMENT
     BASE SALARY: $250,000; subject to paragraph D of the Partners’ Operating
Agreement incorporated herein by this reference.

-8-



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER TWO TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
DIAMOND TECHNOLOGY PARTNERS, INC.
AND EMPLOYEE
     This is an amendment (“Amendment”), dated as of November 30, 1994, to a
certain Employment Agreement dated March 16, 1994, between Diamond Technology
Partners, Inc. (“Diamond Technology”) and Adam J. Gutstein (“Employee”), as
previously amended (the “Employment Agreement”).
     In consideration of the agreements and covenants contained in the
Employment Agreement and this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Diamond Technology and Employee agree as follows:
     1. The Employment Agreement is hereby amended by adding thereto a new
paragraph 18, which shall read as follows:
     “18. Charitable Contributions.
          (a) Effective April 1, 1995, Employee will contribute in each calendar
year during his/her employment with Diamond Technology, at least two percent
(2%) of Employee’s gross base compensation in effect for the then current
calendar year, to charities approved by the Operations Committee (as defined in
the Partners’ Operating Agreement). All such contributions will be made pursuant
to policies established from time to time by the Operations Committee. Employee
authorizes Diamond Technology to make any deductions, including, without
limitation, periodic deductions, from base compensation payable to Employee, in
accordance with such policies.
          (b) The Operations Committee will approve charities on an ongoing
basis from time to time and will publish the list of approved charities.
Employee may request approval for charities not already on the list of approved
charities from the Operations Committee no later than thirty (30) days prior to
the end of any calendar year for contributions made during that year.
          (c) Diamond Technology will match, up to two percent (2%) of
Employee’s gross base compensation, the amount of any contributions made by, or
directed to be made on behalf of, the Employee to any colleges or universities
where Diamond Technology recruits or intends to recruit for new employees. The
Operations Committee will maintain and publish a list of such colleges and
universities. The Operations Committee may from time to time limit or eliminate
Diamond Technology’s matching contribution obligation if it determines that to
do so would be in the best business interests of Diamond Technology.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgement. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Amendment.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment Number Two
to Employment Agreement by and between Diamond Technology Partners, Inc. and
Employee as of the date first written above.

                  EMPLOYEE    
 
                /s/ Adam J. Gutstein                   Adam J. Gutstein    
 
                DIAMOND TECHNOLOGY PARTNERS, INC.    
 
           
 
  By:   /s/ Melvyn E. Bergstein    
 
      Melvyn E. Bergstein     

-2-



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
DIAMOND TECHNOLOGY PARTNERS, INC.
AND EMPLOYEE
     Diamond Technology Partners, Inc. (“Diamond Technology”) and Adam J.
Gutstein (“Employee”) enter into this Amendment to Employment Agreement
(“Amendment”).
     In consideration of the agreements and covenants contained in the
Employment Agreement and this Amendment, and to effect Diamond Technology’s
indemnification of Employee as herein set forth, Diamond Technology and Employee
agree as follows:

  1.   Paragraph 10 of the Agreement, entitled “Indemnity” is hereby stricken
and the following language is hereby substituted in its stead:        
Indemnity. Provided that Employee performs all of his duties and obligations
under this Agreement, Diamond Technology agrees to defend, indemnify and hold
Employee harmless from and against all damages, liability and expenses,
including reasonable attorney’s fees, arising as a result of: (a) claims brought
against Employee by his/her latest Employer preceding his/her employment with
Diamond Technology (“Previous Employer”) (i) alleging any breach, for the
benefit of Diamond Technology, of Employee’s obligations to the Previous
Employer with respect to Confidential Information of the Previous Employer;
(ii) based upon Diamond Technology’s hiring of Employee; or (iii) that are
deemed by Diamond Technology, in its sole discretion, to be frivolous or
harassing; or (b) claims brought by any client of Diamond Technology alleging
the breach of any duty owed by Diamond Technology or Employee to such client.
Notwithstanding the foregoing, Diamond Technology shall have no indemnification
obligations: (x) under clause (a) of the preceding sentence of this
Paragraph 10, or otherwise, in respect of any willful or intentional misconduct
or breach of the Employee’s obligations to the Previous Employer with respect to
Confidential Information of the Previous Employer; or (y) under clause (b) of
the preceding sentence of this Paragraph 10, or otherwise, in respect of any
willful or intentional misconduct or breach by the Employee of the Employee’s
obligations to Diamond Technology; or (z) arising from or relating to any
Employee action that is outside the scope of his/her employment.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgement. Employee acknowledges that he/she has read and
understood, and accepts, the provisions of this Amendment.
Dated:

                  EMPLOYEE    
 
                /s/ Adam J. Gutstein
                  Adam J. Gutstein
   
 
                DIAMOND TECHNOLOGY PARTNERS, INC.    
 
           
 
  By:   /s/ Melvyn E. Bergstein    
 
           
 
      Melvyn E. Bergstein    

 



--------------------------------------------------------------------------------



 



(DIAMONDCLUSTER LOGO) [c05637c0563704.gif]   DiamondCluster International North
America, Inc.
Partner Employment Agreement

This Employment Agreement is made by and between DiamondCluster International
North America, Inc., an Illinois corporation (“Employer”), and Jay D. Norman
(“Employee”) as of the last date on the signature page (the “Effective Date”).
In consideration of the agreements and covenants contained in the Agreement,
Employer and Employee agree as follows:

1   Incorporation of Offer Letter

The terms and conditions of the Offer Letter to Employee dated January 2nd, 2003
are incorporated herein by this reference as though set forth in full herein.

2   Employment Duties   2.1.   Commencing as of the Effective Date, or another
mutually agreed date, Employer agrees to employ Employee, and Employee agrees to
be employed, as a “Partner” with the responsibilities, duties and authority of
an executive employee together with such other duties and responsibilities
assigned by Employer’s management (“Management”). At the direction of Management
Employee will also participate in the administration and execution of the
policies, business affairs and operations of Employer. Employee will perform
faithfully these duties and responsibilities and devote undivided time and
attention to the business of Employer.   2.2   As of the Effective Date,
Employee will be elected a vice president of each of Employer and of its sole
stockholder, DiamondCluster International, Inc., a Delaware corporation.   3  
Business Expenses   3.1   Employer will reimburse Employee for all reasonable
and necessary (as determined in Employer’s sole judgment) business expenses
incurred in the performance of Employee’s duties provided such expenses are
(i) within the parameters of the Employer’s Expense Reimbursement Policy as in
effect from time to time, (ii) purchased using the Employee’s corporate credit
card if an airfare, hotel or car rental expense, and (iii) supported by
documentation sufficient to satisfy Employer’s and the Internal Revenue
Service’s reporting requirements.   3.2   Employer shall have the right to
deduct from future amounts due Employee (including Employee’s base compensation)
any amount reimbursed Employee which Employer’s internal audit function
determines is not in compliance with Employer’s Policy or supported by
sufficient documentation.   4   Non-Disclosure and Non-Competition   4.1  
Employee acknowledges that the successful marketing and development of
Employer’s professional services and products requires substantial time and
expense. Such efforts utilize and generate valuable confidential and proprietary
information, of which Employee will obtain knowledge. “Confidential Information”
means any information that Employer considers to be proprietary and treats as
confidential, including third-party information that Employer is obligated to
keep confidential, and includes without limitation: inventions, products,
business strategies, plans, proposals, deliverables, prospect and

 



--------------------------------------------------------------------------------



 



    client lists, methodologies, training materials, computer software,
documents, models, source code, designs, know how, techniques, systems,
processes, works of authorship, projects, plans, and flow charts, and listings
of any or all of the foregoing. All Confidential Information is and will at all
times remain the exclusive property of Employer. Confidential Information does
not include: (i) information that at the time of disclosure is in the public
domain through no fault of Employee’s; (ii) information disclosed by a third
party without breach of a confidentiality obligation; (iii) information approved
for release by written authorization of Employer; or (iv) information required
by law or an order of any court, agency or proceeding to be disclosed.   4.2  
Employee agrees to undertake the following obligations, which Employee
acknowledges to be reasonably designed to protect Employer’s legitimate business
interests without unnecessarily or unreasonably restricting Employee’s
post-employment opportunities.

  4.2.1   Employee will not at any time during or following termination of
employment with Employer disclose Confidential Information to any corporation,
partnership, trust or natural person (collectively “person”) except to the
extent required in the ordinary course of performing Employee’s duties and
responsibilities. Employee will keep secret and take all necessary precautions
against disclosure of Confidential Information and will not use or attempt to
use Confidential Information in any manner that may cause or be calculated to
cause injury or loss directly or indirectly to Employer.     4.2.2   Employee
will not take or use, or permit to be taken or used, any notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials of any nature relating to any matter
within the scope of Employer’s business or concerning any of its dealings or
affairs otherwise than for the benefit of Employer.     4.2.3   Upon termination
of Employee’s employment for any reason, Employee will deliver to Employer all
Confidential Information and other materials then in Employee’s possession
including without limitation computer programs, files, notes, records,
memoranda, reports, lists, drawings, sketches, specifications, data, charts and
all other documents, materials and things (“Materials”), whether or not
containing Confidential Information, provided to or prepared by Employee in
connection with Employee’s employment by Employer, it being agreed that all
Materials will be and remain the sole and exclusive property of Employer.    
4.2.4   Without limiting Employee’s obligations pursuant to Section 4.2.3,
Employee agrees that while employed by Employer and for a period of eighteen
months following termination of employment, Employee will not, whether alone or
as owner, partner, officer, director, consultant, agent, employee independent
contractor or stockholder of any firm, corporation or other commercial
enterprise, directly or indirectly solicit engagements with (i) any client of
Employer for whom Employer performed services within the one year period
preceding termination of employment, or (ii) any current client prospect of
Employer for whom Employee directly or indirectly assisted in the preparation or
submission of a proposal made by Employer to such client prospect during the one
year period preceding termination of employment, unless Employer acknowledges in
writing its intent not to pursue further such client prospect.

-2-



--------------------------------------------------------------------------------



 



    4.2.5   Ownership by Employee of up to and including 5% of any class of
securities of any public or non-public person will not be considered to be in
competition with Employer.     4.2.6   During Employee’s employment with
Employer and for a period of 18 months thereafter, Employee will not, directly
or indirectly, solicit or hire any employee of Employer to work for any person
other than Employer or engage in any activity that would cause any employee to
violate any agreement with Employer, or dissuade, or attempt to dissuade, any
such employee from faithfully discharging such employee’s contractual and
fiduciary obligations to serve Employer’s interests with undivided loyalty.

4.3   At no time during Employee’s employment with Employer will Employee
directly or indirectly disclose or use the confidential or proprietary
information of a third party without such party’s prior written consent. In
particular, Employee will not:

  4.3.1   Disclose or use any confidential or proprietary information of his or
her prior employer(s) or such employers’ clients or customers without prior
written consent.

  4.3.2   Use any illegal means to acquire a third-party’s confidential or
proprietary information.     For purposes of this Section 4, the term “Employer”
will include all affiliates of Employer including its shareholder(s),
subsidiaries and any other entities that control, are controlled by or are under
common control of Employer.

5   Remedies

Employee recognizes and agrees that a breach of any or all of the provisions of
Section 4 will constitute immediate and irreparable harm to Employer for which
damages cannot be readily calculated and for which damages are an inadequate
remedy. Accordingly, Employee acknowledges that in addition to any and all
remedies at law, Employer will be entitled to specific performance or injunctive
or other equitable relief to prevent the violation of Employee’s obligations
under this Agreement.

6   Intellectual Property   6.1   Employee will disclose immediately to Employer
all ideas, inventions and business plans made, conceived, discovered or
developed during the course of Employee’s employment with Employer including
without limitation all inventions, modifications, discoveries, developments,
improvements, computer programs, processes, products or procedures whether or
not protectable upon application by copyright, patent, trademark, trade secret
or other proprietary rights (“Work Product”) that:

  6.1.1   relate to the business of Employer or any of its clients or suppliers
or any product or service being developed, manufactured, sold or otherwise
provided by Employer or that may be used in relation therewith; or

  6.1.2   result from tasks assigned to Employee by Employer; or

-3-



--------------------------------------------------------------------------------



 



  6.1.3   result from the use of the premises or personal property (whether
tangible or intangible) owned, leased or contracted for by Employer.    
Employee agrees that Work Product will be the property of Employer and, if
subject to copyright, will be considered a “work made for hire” within the
meaning of the Copyright Act of 1976, as amended (the “Act”). If and to the
extent that any Work Product is found as a matter of law not to be a “work made
for hire” within the meaning of the Act, Employee expressly assigns to Employer
all right, title and interest in and to the Work Product and all copies thereof,
together with all copyright, patent, trademark, trade secret and other
proprietary rights in the Work Product, without further consideration, free from
any claim, lien for balance due or rights of retention thereto on the part of
Employee.

6.2   In accordance with the Illinois Employee Patent Act, Employer hereby
notifies Employee that the provisions of Section 6.1 do not apply to any
inventions for which no equipment, supplies, facility or trade secret
information of Employer was used and which was developed entirely on the
Employee’s own time unless: (i) the invention relates to Employer’s business or
its actual or demonstrably anticipated research or development, or (ii) the
invention results from any work performed by the Employee for Employer.

6.3   Employee agrees that Work Product will be the property of Employer and, if
subject to copyright, will be considered a “work made for hire” within the
meaning of the Copyright Act of 1976, as amended (the “Act”). If and to the
extent that any Work Product is found as a matter of law not to be a “work made
for hire” within the meaning of the Act, Employee expressly assigns to Employer
all right, title and interest in and to the Work Product and all copies thereof,
together with all copyright, patent, trademark, trade secret and other
proprietary rights in the Work Product, without further consideration, free from
any claim, lien for balance due or rights of retention thereto on the part of
Employee.

6.4   In the event that Employer is unable, after reasonable effort, to secure
Employee’s signature on any letters patent, copyright or other analogous
protection relating to Work Product, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and on Employee’s
behalf to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright and other analogous protection with the same legal force and
effect as if personally executed by Employee.

7   Employer’s Property

During the course of Employee’s employment, Employer will provide Employee with
personal property owned or leased by Employer including without limitation a
laptop computer. Employee acknowledges and agrees that (i) all such property is
and will at all time remain the property of Employer, and (ii) Employer shall
have the right to deduct from any amounts due Employee (including Employee’s
base compensation) the then fair market value of any such property not promptly
returned to Employer upon termination of Employee’s employment for any reason.

-4-



--------------------------------------------------------------------------------



 



8   Costs and Expenses of Enforcement

Employee will reimburse Employer for all costs and expenses (including
reasonable attorneys’ fees) incurred by Employer in connection with the
enforcement of Employer’s rights under any provision of this Agreement arising
from or relating to Employee’s knowing, willful or intentional breach of
Employee’s obligations under this Agreement.

9   Indemnity   9.1   Provided that Employee is not in breach of any duties or
obligation under this Agreement, Employer will indemnify, defend and hold
Employee harmless from and against all damages, liability and expenses
(including reasonable attorney’s fees) arising as a result of

  9.1.1   claims brought by the employer by which Employee was employed
immediately preceding Employee’s employment by Employer (“Previous Employer”)
(i) alleging any breach, for the benefit of Employer, of Employee’s obligations
to the Previous Employer with respect to Confidential Information of the
Previous Employer or (i) based upon Employer’s employment of Employee; or    
9.1.2   claims that are deemed by Employer (in its sole discretion) to be
frivolous or harassing; or     9.1.3   claims brought by any client of Employer
alleging the breach of any duty owed by Employer or Employee to such client.

9.2   Notwithstanding the foregoing, Employer will have no indemnification
obligation:

  9.2.1   under Section 9.1.1 arising from or relating to any willful or
intentional misconduct or breach of Employee’s obligation to the Previous
Employer with respect to Confidential Information of the Previous Employer; or  
  9.2.2   under Section 9.1.3 arising from or relating to Employee’s willful or
intentional misconduct or breach of Employee’s obligations to Employer; or    
9.2.3   arising from or relating to any act of Employee outside the scope of
Employee’s employment.

10   Assignment

Employee acknowledges that the services to be rendered pursuant to this
Agreement are unique and personal. Accordingly, Employee may not assign any
rights or delegate any duties or obligations under this Agreement. Employer may
assign this Agreement to a successor, a shareholder, subsidiary, purchaser or
transferee of all, or substantially all, of the assets of Employer. Following
any such assignment, all covenants and agreements of Employee under this
Agreement will inure to the benefit of and be enforceable by such successors or
assignee.

11   Notices

All notices, demands and other communications which are required or may be given
under this Agreement must be in writing and will be deemed to have been duly
given when delivered personally or transmitted electronically by email or
facsimile, receipt acknowledged, or in the

-5-



--------------------------------------------------------------------------------



 



case of documented overnight delivery service or registered or certified mail,
return receipt requested, delivery charge or postage prepaid, on the date shown
on the receipt therefor and if to Employer to:
DiamondCluster International North America, Inc.
Suite 3000 John Hancock Center
875 North Michigan Avenue
Chicago, Illinois 60611
Facsimile 312.255.6000
and if to Employee, to Employee last’s known address.

12   Entire Agreement

12.1   This Agreement constitutes the entire agreement between Employer and
Employee with respect to the subject matter hereof and supersedes any and all
other prior or contemporary oral or written representations or agreements.

12.2   Notwithstanding the foregoing, the parties acknowledge and agree that the
Partners’ Operating Agreement governs the relationships among all employees of
Employer designated as Partner, including certain matters relating to
compensation and to the payment of the deferred portion of base compensation.

12.3   No waiver or amendment of this Agreement shall be effective unless in
writing and executed by both parties. Employee’s obligations under this
Agreement will survive termination of employment for any reason and will be
binding on Employee’s heirs, executors, administrators and legal
representatives.

13   Applicable Law

This Agreement is governed by and construed in accordance with the laws of the
State of Illinois. Employer and Employee consent to jurisdiction and venue only
in the Circuit Court of Cook County, Illinois or the Federal District Court for
the Northern District of Illinois.

14   Severability

Employee acknowledges and agrees that:

14.1   the type and periods of restriction imposed by the provisions of this
Agreement are fair, reasonable and reasonably required for the protection of
Employer and the goodwill associated with its business;

14.2   each provision is a separate and independent clause, and the
unenforceability of any one clause will in no way impair the enforceability of
any of the other clauses;

14.3   if any provision contained in this Agreement is for any reason held to be
prohibited by, or invalid under, applicable law, or to be excessively broad as
to scope, activity or subject so as to be unenforceable at law, such provision
will be construed to be ineffective only to the extent of such prohibition
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or, in the case of a provision found to be excessively broad,
by limiting and reducing such provision so as to permit such provision to be
enforceable to the maximum extent compatible with the applicable law as it will
then appear.

-6-



--------------------------------------------------------------------------------



 



15   No Term of Employment

Nothing in this Agreement creates any term of employment, it being expressly
understood and agreed that Employee’s employment is at will and that either
party may terminate such employment at any time.

16   Charitable Contributions

16.1   During each calendar year Employee will contribute not less than 2% of
Employee’s gross base compensation calendar year to charities approved by the
Management Committee (as defined in the Partners’ Operating Agreement). All such
contributions will be made pursuant to policies established from time to time by
the Management Committee. Employee authorizes Employer to make any deductions
including without limitation periodic deductions from base compensation payable
to Employee in accordance with such policies.

16.2   The Management Committee will publish a list of approved charities from
time to time. Employee may request approval of not-previously approved charities
by notice to the Management Committee received not less than 30 days prior to
the end of the calendar year.

16.3   Employer will match in an amount up to 2% of Employee’s gross base
compensation the amount of contributions made by or directed to be made on
behalf of Employee to colleges or universities at which Employer recruits or
intends to recruit for new employees. The Management Committee will publish a
list of such colleges and universities. Notwithstanding the foregoing, in its
sole discretion Employer may limit or eliminate the matching contribution at any
time.

17   Acknowledgment

Employee acknowledges that he/she has read and understood, and accepts, the
provisions of this Agreement.
DiamondCluster International
North America, Inc.

         
By
  /s/ Melvyn E. Bergstein   /s/ Jay D. Norman
 
        Melvyn E. Bergstein     Chairman and CEO   Jay D. Norman
 
        January 21st, 2003   Date 1/2/2003

-7-



--------------------------------------------------------------------------------



 



(DIAMONDCLUSTER LOGO) [c05637c0563704.gif]   DiamondCluster International North
America, Inc.
Partner Employment Agreement

This Employment Agreement is made by and between DiamondCluster International
North America, Inc., an Illinois corporation (“Employer”), and William McClayton
(“Employee”) as of the last date on the signature page (the “Effective Date”).
In consideration of the agreements and covenants contained in the Agreement,
Employer and Employee agree as follows:

1   Incorporation of Offer Letter

The terms and conditions of the Offer Letter to Employee dated November 17th,
2000 are incorporated herein by this reference as though set forth in full
herein.

2   Employment Duties

2.1.   Commencing as of the Effective Date, or another mutually agreed date,
Employer agrees to employ Employee, and Employee agrees to be employed, as a
“Partner” with the responsibilities, duties and authority of an executive
employee together with such other duties and responsibilities assigned by
Employer’s management (“Management”). At the direction of Management Employee
will also participate in the administration and execution of the policies,
business affairs and operations of Employer. Employee will perform faithfully
these duties and responsibilities and devote undivided time and attention to the
business of Employer.

2.2   As of the Effective Date, Employee will be elected a vice president of
each of Employer and of its sole stockholder, DiamondCluster International,
Inc., a Delaware corporation.

3   Business Expenses

3.1   Employer will reimburse Employee for all reasonable and necessary (as
determined in Employer’s sole judgment) business expenses incurred in the
performance of Employee’s duties provided such expenses are (i) within the
parameters of the Employer’s Expense Reimbursement Policy as in effect from time
to time, (ii) purchased using the Employee’s corporate credit card if an
airfare, hotel or car rental expense, and (iii) supported by documentation
sufficient to satisfy Employer’s and the Internal Revenue Service’s reporting
requirements.

3.2   Employer shall have the right to deduct from future amounts due Employee
(including Employee’s base compensation) any amount reimbursed Employee which
Employer’s internal audit function determines is not in compliance with
Employer’s Policy or supported by sufficient documentation.

4   Non-Disclosure and Non-Competition

4.1   Employee acknowledges that the successful marketing and development of
Employer’s professional services and products requires substantial time and
expense. Such efforts utilize and generate valuable confidential and proprietary
information, of which Employee will obtain knowledge. “Confidential Information”
means any information that Employer considers to be proprietary and treats as
confidential, including third-party information that Employer is obligated to
keep confidential, and includes without limitation: inventions, products,
business strategies, plans, proposals, deliverables, prospect and

 



--------------------------------------------------------------------------------



 



    client lists, methodologies, training materials, computer software,
documents, models, source code, designs, know how, techniques, systems,
processes, works of authorship, projects, plans, and flow charts, and listings
of any or all of the foregoing. All Confidential Information is and will at all
times remain the exclusive property of Employer. Confidential Information does
not include: (i) information that at the time of disclosure is in the public
domain through no fault of Employee’s; (ii) information disclosed by a third
party without breach of a confidentiality obligation; (iii) information approved
for release by written authorization of Employer; or (iv) information required
by law or an order of any court, agency or proceeding to be disclosed.

4.2   Employee agrees to undertake the following obligations, which Employee
acknowledges to be reasonably designed to protect Employer’s legitimate business
interests without unnecessarily or unreasonably restricting Employee’s
post-employment opportunities.

  4.2.1   Employee will not at any time during or following termination of
employment with Employer disclose Confidential Information to any corporation,
partnership, trust or natural person (collectively “person”) except to the
extent required in the ordinary course of performing Employee’s duties and
responsibilities. Employee will keep secret and take all necessary precautions
against disclosure of Confidential Information and will not use or attempt to
use Confidential Information in any manner that may cause or be calculated to
cause injury or loss directly or indirectly to Employer.     4.2.2   Employee
will not take or use, or permit to be taken or used, any notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials of any nature relating to any matter
within the scope of Employer’s business or concerning any of its dealings or
affairs otherwise than for the benefit of Employer.     4.2.3   Upon termination
of Employee’s employment for any reason, Employee will deliver to Employer all
Confidential Information and other materials then in Employee’s possession
including without limitation computer programs, files, notes, records,
memoranda, reports, lists, drawings, sketches, specifications, data, charts and
all other documents, materials and things (“Materials”), whether or not
containing Confidential Information, provided to or prepared by Employee in
connection with Employee’s employment by Employer, it being agreed that all
Materials will be and remain the sole and exclusive property of Employer.    
4.2.4   Without limiting Employee’s obligations pursuant to Section 4.2.3,
Employee agrees that while employed by Employer and for a period of eighteen
months following termination of employment, Employee will not, whether alone or
as owner, partner, officer, director, consultant, agent, employee independent
contractor or stockholder of any firm, corporation or other commercial
enterprise, directly or indirectly solicit engagements with (i) any client of
Employer for whom Employer performed services within the one year period
preceding termination of employment, or (ii) any current client prospect of
Employer for whom Employee directly or indirectly assisted in the preparation or
submission of a proposal made by Employer to such client prospect during the one
year period preceding termination of employment, unless Employer acknowledges in
writing its intent not to pursue further such client prospect.

-2-



--------------------------------------------------------------------------------



 



    4.2.5   Ownership by Employee of up to and including 5% of any class of
securities of any public or non-public person will not be considered to be in
competition with Employer.     4.2.6   During Employee’s employment with
Employer and for a period of 18 months thereafter, Employee will not, directly
or indirectly, solicit or hire any employee of Employer to work for any person
other than Employer or engage in any activity that would cause any employee to
violate any agreement with Employer, or dissuade, or attempt to dissuade, any
such employee from faithfully discharging such employee’s contractual and
fiduciary obligations to serve Employer’s interests with undivided loyalty.

4.3   At no time during Employee’s employment with Employer will Employee
directly or indirectly disclose or use the confidential or proprietary
information of a third party without such party’s prior written consent. In
particular, Employee will not:

  4.3.1   Disclose or use any confidential or proprietary information of his or
her prior employer(s) or such employers’ clients or customers without prior
written consent.     4.3.2   Use any illegal means to acquire a third-party’s
confidential or proprietary information.     For purposes of this Section 4, the
term “Employer” will include all affiliates of Employer including its
shareholder(s), subsidiaries and any other entities that control, are controlled
by or are under common control of Employer.

5   Remedies

Employee recognizes and agrees that a breach of any or all of the provisions of
Section 4 will constitute immediate and irreparable harm to Employer for which
damages cannot be readily calculated and for which damages are an inadequate
remedy. Accordingly, Employee acknowledges that in addition to any and all
remedies at law, Employer will be entitled to specific performance or injunctive
or other equitable relief to prevent the violation of Employee’s obligations
under this Agreement.

6   Intellectual Property

6.1   Employee will disclose immediately to Employer all ideas, inventions and
business plans made, conceived, discovered or developed during the course of
Employee’s employment with Employer including without limitation all inventions,
modifications, discoveries, developments, improvements, computer programs,
processes, products or procedures whether or not protectable upon application by
copyright, patent, trademark, trade secret or other proprietary rights (“Work
Product”) that:

  6.1.1   relate to the business of Employer or any of its clients or suppliers
or any product or service being developed, manufactured, sold or otherwise
provided by Employer or that may be used in relation therewith; or     6.1.2  
result from tasks assigned to Employee by Employer; or

-3-



--------------------------------------------------------------------------------



 



  6.1.3   result from the use of the premises or personal property (whether
tangible or intangible) owned, leased or contracted for by Employer.    
Employee agrees that Work Product will be the property of Employer and, if
subject to copyright, will be considered a “work made for hire” within the
meaning of the Copyright Act of 1976, as amended (the “Act”). If and to the
extent that any Work Product is found as a matter of law not to be a “work made
for hire” within the meaning of the Act, Employee expressly assigns to Employer
all right, title and interest in and to the Work Product and all copies thereof,
together with all copyright, patent, trademark, trade secret and other
proprietary rights in the Work Product, without further consideration, free from
any claim, lien for balance due or rights of retention thereto on the part of
Employee.

6.2   In accordance with the Illinois Employee Patent Act, Employer hereby
notifies Employee that the provisions of Section 6.1 do not apply to any
inventions for which no equipment, supplies, facility or trade secret
information of Employer was used and which was developed entirely on the
Employee’s own time unless: (i) the invention relates to Employer’s business or
its actual or demonstrably anticipated research or development, or (ii) the
invention results from any work performed by the Employee for Employer.

6.3   Employee agrees that Work Product will be the property of Employer and, if
subject to copyright, will be considered a “work made for hire” within the
meaning of the Copyright Act of 1976, as amended (the “Act”). If and to the
extent that any Work Product is found as a matter of law not to be a “work made
for hire” within the meaning of the Act, Employee expressly assigns to Employer
all right, title and interest in and to the Work Product and all copies thereof,
together with all copyright, patent, trademark, trade secret and other
proprietary rights in the Work Product, without further consideration, free from
any claim, lien for balance due or rights of retention thereto on the part of
Employee.

6.4   In the event that Employer is unable, after reasonable effort, to secure
Employee’s signature on any letters patent, copyright or other analogous
protection relating to Work Product, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and on Employee’s
behalf to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright and other analogous protection with the same legal force and
effect as if personally executed by Employee.

7   Employer’s Property

During the course of Employee’s employment, Employer will provide Employee with
personal property owned or leased by Employer including without limitation a
laptop computer. Employee acknowledges and agrees that (i) all such property is
and will at all time remain the property of Employer, and (ii) Employer shall
have the right to deduct from any amounts due Employee (including Employee’s
base compensation) the then fair market value of any such property not promptly
returned to Employer upon termination of Employee’s employment for any reason.

-4-



--------------------------------------------------------------------------------



 



8   Costs and Expenses of Enforcement

Employee will reimburse Employer for all costs and expenses (including
reasonable attorneys’ fees) incurred by Employer in connection with the
enforcement of Employer’s rights under any provision of this Agreement arising
from or relating to Employee’s knowing, willful or intentional breach of
Employee’s obligations under this Agreement.

9   Indemnity

9.1   Provided that Employee is not in breach of any duties or obligation under
this Agreement, Employer will indemnify, defend and hold Employee harmless from
and against all damages, liability and expenses (including reasonable attorney’s
fees) arising as a result of

  9.1.1   claims brought by the employer by which Employee was employed
immediately preceding Employee’s employment by Employer (“Previous Employer”)
(i) alleging any breach, for the benefit of Employer, of Employee’s obligations
to the Previous Employer with respect to Confidential Information of the
Previous Employer or (i) based upon Employer’s employment of Employee; or    
9.1.2   claims that are deemed by Employer (in its sole discretion) to be
frivolous or harassing; or     9.1.3   claims brought by any client of Employer
alleging the breach of any duty owed by Employer or Employee to such client.

9.2   Notwithstanding the foregoing, Employer will have no indemnification
obligation:

  9.2.1   under Section 9.1.1 arising from or relating to any willful or
intentional misconduct or breach of Employee’s obligation to the Previous
Employer with respect to Confidential Information of the Previous Employer; or  
  9.2.2   under Section 9.1.3 arising from or relating to Employee’s willful or
intentional misconduct or breach of Employee’s obligations to Employer; or    
9.2.3   arising from or relating to any act of Employee outside the scope of
Employee’s employment.

10   Assignment

Employee acknowledges that the services to be rendered pursuant to this
Agreement are unique and personal. Accordingly, Employee may not assign any
rights or delegate any duties or obligations under this Agreement. Employer may
assign this Agreement to a successor, a shareholder, subsidiary, purchaser or
transferee of all, or substantially all, of the assets of Employer. Following
any such assignment, all covenants and agreements of Employee under this
Agreement will inure to the benefit of and be enforceable by such successors or
assignee.

11   Notices

All notices, demands and other communications which are required or may be given
under this Agreement must be in writing and will be deemed to have been duly
given when delivered personally or transmitted electronically by email or
facsimile, receipt acknowledged, or in the

-5-



--------------------------------------------------------------------------------



 



case of documented overnight delivery service or registered or certified mail,
return receipt requested, delivery charge or postage prepaid, on the date shown
on the receipt therefor and if to Employer to:
DiamondCluster International North America, Inc.
Suite 3000 John Hancock Center
875 North Michigan Avenue
Chicago, Illinois 60611
Facsimile 312.255.6000
and if to Employee, to Employee last’s known address.

12   Entire Agreement

12.1   This Agreement constitutes the entire agreement between Employer and
Employee with respect to the subject matter hereof and supersedes any and all
other prior or contemporary oral or written representations or agreements.

12.2   Notwithstanding the foregoing, the parties acknowledge and agree that the
Partners’ Operating Agreement governs the relationships among all employees of
Employer designated as Partner, including certain matters relating to
compensation and to the payment of the deferred portion of base compensation.

12.3   No waiver or amendment of this Agreement shall be effective unless in
writing and executed by both parties. Employee’s obligations under this
Agreement will survive termination of employment for any reason and will be
binding on Employee’s heirs, executors, administrators and legal
representatives.

13   Applicable Law

This Agreement is governed by and construed in accordance with the laws of the
State of Illinois. Employer and Employee consent to jurisdiction and venue only
in the Circuit Court of Cook County, Illinois or the Federal District Court for
the Northern District of Illinois.

14   Severability

Employee acknowledges and agrees that:

14.1   the type and periods of restriction imposed by the provisions of this
Agreement are fair, reasonable and reasonably required for the protection of
Employer and the goodwill associated with its business;

14.2   each provision is a separate and independent clause, and the
unenforceability of any one clause will in no way impair the enforceability of
any of the other clauses;

14.3   if any provision contained in this Agreement is for any reason held to be
prohibited by, or invalid under, applicable law, or to be excessively broad as
to scope, activity or subject so as to be unenforceable at law, such provision
will be construed to be ineffective only to the extent of such prohibition
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or, in the case of a provision found to be excessively broad,
by limiting and reducing such provision so as to permit such provision to be
enforceable to the maximum extent compatible with the applicable law as it will
then appear.

-6-



--------------------------------------------------------------------------------



 



15   No Term of Employment

Nothing in this Agreement creates any term of employment, it being expressly
understood and agreed that Employee’s employment is at will and that either
party may terminate such employment at any time.

16   Charitable Contributions

16.1   During each calendar year Employee will contribute not less than 2% of
Employee’s gross base compensation calendar year to charities approved by the
Management Committee (as defined in the Partners’ Operating Agreement). All such
contributions will be made pursuant to policies established from time to time by
the Management Committee. Employee authorizes Employer to make any deductions
including without limitation periodic deductions from base compensation payable
to Employee in accordance with such policies.

16.2   The Management Committee will publish a list of approved charities from
time to time. Employee may request approval of not-previously approved charities
by notice to the Management Committee received not less than 30 days prior to
the end of the calendar year.

16.3   Employer will match in an amount up to 2% of Employee’s gross base
compensation the amount of contributions made by or directed to be made on
behalf of Employee to colleges or universities at which Employer recruits or
intends to recruit for new employees. The Management Committee will publish a
list of such colleges and universities. Notwithstanding the foregoing, in its
sole discretion Employer may limit or eliminate the matching contribution at any
time.

17   Acknowledgment

Employee acknowledges that he/she has read and understood, and accepts, the
provisions of this Agreement.
DiamondCluster International
North America, Inc.

         
By
  /s/ Melvyn E. Bergstein   /s/ William McClayton
 
        Melvyn E. Bergstein     Chairman and CEO   William McClayton
 
        April 11th, 2001   Date 4/11/2001

-7-